Citation Nr: 1109989	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for service-connected inactive pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of clear and unmistakable error with the rating decisions evaluating the Veteran's service-connected pulmonary tuberculosis has been raised in the October 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of active tuberculosis.

2.  The Veteran's current diminished respiratory capacity is related to his mild chronic obstructive pulmonary disease and it is unrelated to his service-connected inactive pulmonary tuberculosis.


CONCLUSIONS OF LAW

The schedular criteria for a compensable rating for inactive pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Codes 6600 and 6731 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a March 2009 letter satisfied the duty to notify provisions prior to the initial AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that the evidence must show an increase in severity of his tuberculosis.  The RO notified the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed of the evidence that may affect the disability rating might include evidence demonstrating the nature and symptoms of the condition, the severity and duration of the symptoms and the impact of the symptoms on employment and daily life.  The letter noted that the types of evidence that may be relevant include on-going treatment records, statements from employers as to job performance and lay statements discussing observations of the Veteran's disability symptoms.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, treatment records from the Arkansas Department of Health, VA examinations dated in March 2009 and December 2009 and a transcript of the October 2010 Board hearing.  

The VA examination reports reflect that the examiners obtained an oral history of the symptoms of the Veteran's pulmonary tuberculosis, reviewed the Veteran's claims file and conducted a physical evaluation of the Veteran.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his employment daily activities.  As such, the Board finds the VA examinations dated in March 2009 and December 2009 are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 2008, the Veteran filed an increased rating claim for pulmonary tuberculosis.  The May 2009 rating decision shows that the Veteran's pulmonary tuberculosis disability is currently rated AS noncompensable under Diagnostic Code 6724, which contains the rating criteria for chronic, unspecified advancement, inactive, pulmonary tuberculosis.  However, Diagnostic Code 6724 is only applicable for pulmonary tuberculosis ratings that were entitled on August 19, 1968.  After reviewing the rating criteria, the Board finds that the Veteran's service-connected pulmonary tuberculosis is most appropriately evaluated under Diagnostic Code 6731 because he was not entitled to service connection for pulmonary tuberculosis until after August 1968 and the evidence of record shows that his pulmonary tuberculosis is inactive.  See October 1975 rating decision and VA examinations dated in March 2009 and December 2009. 

Under Diagnostic Code 6731 (2010), the residuals of chronic, inactive pulmonary tuberculosis are rated based on the specific findings, as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis (Diagnostic Code 6600).  In addition, thoracoplasty is rated as removal of ribs under Diagnostic Code 5297.  

Under to 38 C.F.R. § 4.97, the general rating formula for evaluating interstitial, restrictive, and obstructive lung disease use the results of pulmonary function testing (PFT) and specifically the Forced Expiratory Volume in one second 
(FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV- 1/FVC), and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)), in terms of percentages of predicted, for evaluations from 10 percent to 100 percent, although the values (of FEV-1, FEV-1/FVC, and DLCO (SB)) vary for each level of disability (i.e., 10, 30, 60, and 100 percent) as to each type of lung disease (i.e., whether interstitial, restrictive, and obstructive).

In this case, the December 2009 VA examination shows that the Veteran has been diagnosed inactive pulmonary tuberculosis and obstructive lung disease.  Thus, consideration of Diagnostic Code 6600 for chronic bronchitis is warranted.  Diagnostic Code 6600 provides for the evaluation of PFT testing results according to the general rating formula for obstructive lung disease with consideration of specific additional factors that will warrant either a 60 or 100 percent evaluation as well.  Under Diagnostic Code 6600, a 10 percent rating is warranted when there is a FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted when there is a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is warranted when there is a FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; a maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted by FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a requirement of outpatient oxygen therapy.

Public Law 90-493 repealed section 356 of Title 38, United States Code, that had provided graduated ratings for inactive tuberculosis.  The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  38 C.F.R. § 4.89 (2010).  Where the repealed provision remains applicable, it should be mentioned in the discussion portion of all ratings in which these provisions are applied.  Id.  As discussed above, the Veteran was initially awarded service connection pursuant to an October 1975 rating decision, with an effective date of July 10, 1975; therefore, the repealed provision governing the evaluation of inactive tuberculosis would have no application.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the inactive pulmonary tuberculosis more closely approximates the criteria for the current noncompensable rating.  As will be explained in greater detail below, the veteran's tuberculosis is inactive with no evidence of acute disease or pleurisy.  Additionally, the Board notes the Veteran's chronic minimal obstructive pulmonary disease has been linked to early chronic obstructive lung disease associated with long smoking by the December 2009 VA examiner.  In this regard, the symptoms of a nonservice-connected disability may not be considered in the evaluation of a service-connected disability.  38 C.F.R. § 4.14 (2010). 

During the March 2009 VA examination, the Veteran reported that he was diagnosed with pulmonary tuberculosis in 1974.  Thereafter, he was diagnosed with a reactivation of his tuberculosis.  The examiner noted that the Veteran presently smoked one-half a pack of cigarettes per day for the past 15 years.  He quit smoking from 1974 to 1994 and then he restarted smoking.  The Veteran reported symptoms of shortness of breath on extreme exertion, periodic dry cough and episodic bouts of wheezing.  Medications for his lung disorder include albuterol inhaler as needed for wheezing.  He works as a hydraulic machine repairman and he is not on any type of work restrictions.  The Veteran indicated that he will get short of breath if he does excess climbing.  The examiner noted that the chest x-rays revealed interval progression of cavity lesions.  The examiner talked with a physician at the White County Health Department.  The physician reviewed the chest x-ray and obtained sputum from the Veteran and informed the examiner that the chest x-rays were essentially unchanged.  He did not believe that the Veteran had reactivation of his tuberculosis.  Pulmonary function tests were FEV-1 of 83 percent predicted and DLCO (SB) 61 percent predicted

The Veteran was provided with another VA examination in December 2009.  The examiner observed that during the March 2009 VA examination the Veteran's chest x-rays were thought to show some progression of cavity lesions since the previous x-ray in 2003.  The Veteran was referred to the Health Department in Batesville, Arkansas.  The Chief of the Infectious Disease Department and an authority on tuberculosis reviewed the x-rays and determined that the Veteran did not have reactivation of tuberculosis.  The examiner noted that pulmonary functions tests conducted in March 2009 revealed FVC and FEV-1 greater than 100 percent, FEV-1/FVC ratio was 68 percent (which is essentially normal) and his FEF 25/75% was 65 percent of predicted.  He determined that this is consistent with slight chronic obstructive lung disease.  The examiner noted that the Veteran is a long-time smoker, presently smoking less than a pack of cigarettes a day.  The Veteran has chronic low grade cough, which is usually no productive and he was not significantly dyspneic.  The examiner noted that there was no evidence that his pulmonary tuberculosis is currently active.  The examiner diagnosed the Veteran with arrested pulmonary tuberculosis and minimal obstructive pulmonary disease.  The examiner noted that tuberculosis generally does not cause obstructive findings on spirometry and it is more likely than not that the findings noted on pulmonary function testing are secondary to early chronic obstructive lung disease associated with smoking.  The examiner determined that it is unlikely the pulmonary function results are related to the Veteran's service-connected tuberculosis.  

The medical evidence herein does not establish impairment due to service-connected disability that would merit a compensable rating.  The Board notes at the outset that the results of some of the pulmonary function testing conducted during the March 2009 VA examination suggests that the requirements for a higher rating have been met under Diagnostic Code 6600.  However, the probative medical opinion reveals that the Veteran's limited respiratory function is attributable to nonservice-connected chronic obstructive pulmonary disease, not to the service-connected disability that is under consideration.

Under the law governing claims for increase in disability compensation, those manifestations of nonservice-connected disabilities are not to be used in establishing the evaluation of a service-connected disability.  38 C.F.R. 
§ 4.14.  See also, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be able to clinically distinguish by competent medical opinion, the extent of symptoms that are attributable to service-related causes from those that are not).  Where it is not possible to separate the effects of service-connected and nonservice-connected conditions, all symptoms will generally be attributed to the service-connected disability.  Mittleider, 11 Vet. App. at 182; 38 C.F.R. § 3.102.  In the present case, the most recent November 2006 VA examiner determined that there are no residuals from the veteran's inactive tuberculosis, no X-ray evidence of pulmonary fibrosis, and no disabling effects of his inactive pulmonary tuberculosis.  He also determined that the limitations on the veteran's daily activities are due to his chronic obstructive pulmonary disease which is unrelated to his inactive pulmonary tuberculosis.  His determination on this matter was based on both a physical examination and review of the claims file.  Accordingly, there are no demonstrable symptoms that are attributable to inactive pulmonary tuberculosis that provide a basis for a higher rating.

The Board has considered whether staged ratings are appropriate. The competent medical evidence of record shows that the inactive pulmonary tuberculosis has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, entitlement to a compensable disability rating for pulmonary tuberculosis is denied.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected inactive pulmonary tuberculosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's inactive pulmonary tuberculosis with the established criteria found in the rating schedule for disabilities of the respiratory system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence shows that his pulmonary tuberculosis has not caused marked interference with employment, necessitated frequent periods of hospitalization or has otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a compensable disability rating for service-connected for inactive pulmonary tuberculosis is denied.  



_____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


